Citation Nr: 1220534	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder (also claimed as epilepsy).

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a liver disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

When the case was previously before the Board, in July 2011, it was remanded for further development.  The Board directed that medical records be obtained from the Social Security Administration (SSA).  The agency of original jurisdiction (AOJ) attempted to obtain the SSA records.  However, in July 2011, SSA responded that after exhaustive and comprehensive searches, they were not able to locate medical records and that further efforts would be futile.  The AOJ duly notified the Veteran.  The Board's July 2011 remand also requested the Veteran's service personnel records, which were obtained and associated with the claims folder.  

The July 2011 Board remand also provided the Veteran an examination to determine if he was housebound or in need of regular aid and attendance.  Based on the results of the August 2011 examination, the RO granted special monthly pension based on the need for regular aid and attendance.  Since that claim has been granted, it is no longer at issue on appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The earliest medical record currently in the Veteran's claims folder is for a VA hospitalization in February and March 1994.  The summary states that the Veteran has a long history of schizophrenia.  On a consultation during a private hospitalization in January 1995, it was reported that the Veteran had a psychiatric history going back to the early 1970's and that he was treated at a VA Medical Center in Memphis, Tennessee shortly after his release from active service.  On the September 1996 VA mental examination, the Veteran reported that he was first hospitalized at the VA Medical Center in Memphis in 1973.  In as much as the Veteran completed his active service in 1972, a 1973 hospitalization could document the onset of schizophrenia within the one year presumptive period for service connection of a psychosis.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Consequently, efforts should be made to obtain the Veteran's complete VA medical records and associate them with the claims folder.  In this regard the Board notes a gap in the records from September 1996 to January 2008.  

The Veteran claims to have served at Cameron (Cam Rahn) Bay, Vietnam in January 1971.  His separation report documents one year and eight months of sea service.  The previous remand requested the Veteran's service personnel record in an effort to document his claim of Vietnam service.  The service personnel records do not specifically document Vietnam service.  They show that the Veteran was assigned to Amphibious Construction Battalion 2 for sea duty in October 1970.  That unit was based in Little Creek, Virginia.  The Veteran had a temporary duty assignment to Mobile Construction Battalion Forty from March 1971 to July 1971.  This was for Project Reindeer Station, which involved building a base on Diego Garcia.  From September 1971 to November 1971, the Veteran was assigned to the USS Grant County (LST 1174) for Deep Furrow, which involved exercises in the Mediterranean Sea.  From February to March 1972, the Veteran was assigned to the USS Spiegel Grove (LSD 32), which served in the Atlantic Ocean, Mediterranean Sea and Caribbean Sea.  Because it is not clear what the original sea duty with Amphibious Construction Battalion 2 from October 1970 to March 1971 involved, the Veteran should be given an opportunity to support his claim of being in Vietnam during that time.  

The Veteran contends, in part, that the claimed disorders are due to exposure to Agent Orange in Vietnam.  However, VA must consider all theories of entitlement raised by the record.  In as much as the Veteran claims to have manifested schizophrenia within the post service presumptive period, it must be considered whether his physical problems are the result of his schizophrenia.  To that end, an examination and medical opinion would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain a complete copy of the Veteran's VA medical records prior to 2008 and associate them with his claims folder or his Virtual VA folder.  The AOJ should make specific attempts to obtain the Veteran's records from the Memphis, Tennessee VA Medical Center for the early 1970's.  

2.  The Veteran should be asked to provide details as to his claimed service in Vietnam.  How did he get there?  The names of any ships involved?  What did he do there?  What units was he attached to while there?  Any other details of his claimed Vietnam service?

3.  The Veteran should be scheduled for examination by a VA psychiatrist.  That is a medical doctor who is qualified to offer an opinion on medical conditions as well as mental disorders, not simply a psychologist or other mental health worker.  The claims file should be made available for review by the examiner and he should report that it was reviewed.  Any indicated tests or studies should be accomplished.  

a.  The psychiatrist should express an opinion as to whether it is at least as likely as not that the Veteran's schizophrenia caused or contributed to cause a seizure disorder, diabetes mellitus, a liver disorder, or hypertension.  The psychiatrist should specifically discuss whether it is at least as likely as not that the claimed disorders are the result of substance abuse and whether it is at least as likely as not that the schizophrenia contributed to the substance abuse.  A full explanation is needed.  

b.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the claimed disorders began in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

4.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


